
	

114 HRES 655 IH: Expressing concern regarding the preventable loss of life associated with sports-related sudden death of student athletes in the United States, and emphasizing the importance of rigorous, evidence-based pre-participation physical examinations for student athletes.
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Ms. Ros-Lehtinen (for herself and Mr. Curbelo of Florida) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing concern regarding the preventable loss of life associated with sports-related sudden
			 death of student athletes in the United States, and emphasizing the
			 importance of rigorous, evidence-based pre-participation physical
			 examinations for student athletes.
	
	
 Whereas a pre-participation examination is an essential component of ensuring safe and healthy sports participation;
 Whereas a pre-participation physical examination may be the sole source of medical evaluation for a significant share of American children and adolescents each year;
 Whereas pre-participation physical examinations are important to helping student athletes and their parents understand a student athlete’s unique individual risks of potential injury or illness related to their participation in athletics;
 Whereas medical, practitioner, and scientific professional society recommendations, as well as the recommendations of Federal and State task forces, represent invaluable contributions to the standard of care provided during pre-participation physical examinations;
 Whereas scientific research and innovation in healthcare has led to the development of now-widely available tools, including electrocardiogram (EKG), echocardiogram, pos­i­tron emission tomography (PET), magnetic resonance imaging (MRI), and next-generation genetic sequencing (NGS), and will continue to advance the development of future technologies, designed to diagnose potential medical problems;
 Whereas medical professionals, student athletes, and parents of student athletes must act in partnership to carry out a successful pre-participation physical examination, including sharing concerns and appropriately weighing individualized risk factors;
 Whereas local school districts, youth sports associations, and college and university athletic departments have a responsibility to educate student athletes, parents of student athletes, or both such athletes and parents about sports-related health risks, raise awareness about student athlete health, and develop responsible policies and recommendations to encourage healthy sports participation;
 Whereas an estimated 120 student athletes passed away during sports-related activities in 2014, and the risk of sudden death for student athletes is estimated at one out of 200,000 per year, though several recent studies indicate that the actual figure may be significantly higher; and
 Whereas each and every student athlete’s death from a preventable cause during an organized athletic practice or competition is a tragedy with severe emotional, physical, and financial consequences for families, schools, and communities: Now, therefore, be it
	
 That the House of Representatives encourages local school districts, youth sports associations, and college and university athletic departments to regularly update their pre-participation physical examination policies, in accordance with evidence-based best practices and with respect for special parental considerations, in the following areas—
 (1)medical and family history surveys; (2)physical examination practices;
 (3)cardiovascular screenings; (4)neurologic screenings;
 (5)orthopaedic screenings; (6)general medical screenings;
 (7)medication and supplement use surveys; (8)nutritional and dietary assessments;
 (9)heat and hydration-related illness risk assessments; (10)mental health considerations;
 (11)the administration of pre-participation physical examinations; (12)the referral of cases for further evaluation and intervention; and
 (13)the determination of clearance for, or exclusion from, sports participation.  